Citation Nr: 9919374	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-07 006	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to April 1972.  
By rating action of February 1989, the RO denied service 
connection for a passive aggressive personality disorder.  
This appeal arises from May 1996 and June 1997 rating actions 
which denied service connection for major depression with 
anxiety.

On VA Form 9 which was received in May 1998, the veteran 
requested a hearing before a Member of the Board of Veterans 
Appeals (Board) in Washington, D.C.  In July 1998, the 
veteran canceled the Board hearing which had been scheduled 
for a date in August 1998.   


REMAND

The veteran contends, in effect, that he should be service 
connected for an acquired psychiatric disorder which had its 
onset in service.  A review of the service medical records 
discloses that the pre-enlistment examination was negative 
for findings or diagnoses of any acquired psychiatric 
disorder.  In November 1969, the veteran complained of 
nervous problems.  The examiner noted that the veteran had 
situational depression.  On 3 separate occasions in July 
1970, the veteran complained of nervousness.  The examiners' 
impressions were chronic anxiety reaction and passive 
depressive person.  In August 1970, a passive aggressive 
personality was diagnosed.  In June and August 1971, mild 
depressive reactions were diagnosed.  The veteran was 
evaluated as psychiatrically normal on service discharge 
examination of April 1972.

Post service, a VA psychologist stated in February 1996 that 
he had been seeing the veteran for the past 5 to 6 months for 
major depression and generalized anxiety.  He noted that the 
veteran had had a stroke in 1988, followed by multiple losses 
and stressors such as increasing stress in his job.  The 
Board notes that the VA medical records referred to by the 
psychologist are not contained in the claims folder, and  
finds that they should be obtained by the RO.  The 
relationship, if any, between the veteran's inservice 
psychiatric complaints and the post-service findings also 
needs to be medically clarified. 

Further review of the claims folder reveals that the veteran 
was awarded disability benefits by the Social Security 
Administration (SSA) in May 1997.  However, the award letter 
and the medical records underpinning the award have not been 
associated with the claims folder.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that in such instances, 
and with regard to the issue before the Board on appeal, the 
award letter and medical records underlying the award of SSA 
disability benefits must be obtained and reviewed by the VA.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Furthermore, in Robinette 
v. Brown, 8 Vet. App. 69 (1995), the Court held that the VA's 
duty to assist the claimant includes, in appropriate 
circumstances, the gathering of evidence from VA and private 
sources.  Under the circumstances, the case is REMANDED for 
the following development:

1. The RO should obtain and associate 
with the claims folder copies of all 
records of VA treatment and evaluation 
of the veteran for an acquired 
psychiatric disorder. 

2. The RO should contact the SSA and 
obtain and associate with the claims 
folder a copy of the determination 
awarding the veteran disability 
benefits from September 1996, and 
copies of all medical records 
underlying the award.

3. After the abovementioned records have 
been obtained, the RO should afford 
the veteran a VA psychiatric 
examination to determine the nature 
and etiology of any current acquired 
psychiatric disorder.  The claims 
folder and a copy of this Remand Order 
should be made available to the 
examiner prior to the examination so 
that he may review the veteran's 
psychiatric history, including the 
service medical records.  The examiner 
should render an opinion for the 
record as to whether it is at least as 
likely as not that the veteran's 
inservice psychiatric complaints and 
findings were the early manifestations 
of any currently-diagnosed acquired 
psychiatric disorder.  The reasons and 
clinical findings which form the basis 
for the opinion should be clearly set 
forth.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed.  If any 
development is incomplete, appropriate 
corrective action is to be 
implemented.

5. When the above development has been 
completed, the case should be reviewed 
by the RO.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with precedent Court decisions. 
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


